United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40398
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

WALTER DARNELL HUGHES,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                   USDC No. 5:04-CR-1185-ALL
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Walter Darnell Hughes appeals his guilty-plea conviction and

sentence for two counts of transporting undocumented aliens

within the United States by means of a motor vehicle for private

financial gain.   Hughes argues that the facts of this case do not

give rise to the level of endangerment required for a sentencing

enhancement under U.S.S.G. § 2L1.1(b)(5).

     The presentence report stated that ten undocumented aliens

were found within the sleeper compartment of Hughes’s tractor-


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40398
                                -2-

trailer with regard to the first count and four undocumented

aliens were found with regard to the second count.   Ten aliens

concealed in storage compartments in a sleeper area of a tractor-

trailer constitutes harboring persons in a crowded and dangerous

condition.   § 2L1.1(b)(5), comment. (n.6).

      Some of the aliens gave material witness statements to the

effect that Hughes instructed them to hide in various

compartments within the sleeper area of his tractor-trailer.

The aliens were hidden in closets, under beds, and various other

storage compartments.   One alien detailed how he was instructed

by Hughes to hide with another alien in a closed compartment

underneath the bed.   The aliens were required to crouch in a

fetal position in order to fit in the compartment.   This

position, maintained in a closed compartment, would make it

difficult for the aliens to extricate themselves.    See United

States v. Rodriguez-Mesa, 443 F.3d 397, 403 (5th Cir. 2006).      The

district court’s application of the enhancement was not error.

Id.

      Accordingly, the district court’s judgment is AFFIRMED.